DETAILED ACTION
This action is responsive to application filed on March 26th, 2021. 
Claims 1~10 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the disclosure is objected to because the current title, “Monitoring System Network and Method for Operating a Monitoring System”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It lacks the necessary level of detail to differentiate Applicant’s method of configuring sensors for monitoring from others (i.e. a title clearly indicative of the invention to which the claims are directed).
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.

The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
the current abstract merely repeats the claim language and does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figs. 1~4 and 6 should be provided with descriptive text labels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1~10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. hereinafter Ayyagari (U.S 2007/0150565) in view of Tarrant (EP-0450829).
Regarding Claim 1,
Ayyagari taught monitoring system network, comprising: 
a plurality of sensor nodes with a sensor control device and at least one sensor element coupled to the sensor control device [¶19, Fig. 1, sensor network system includes network-capable end devices 115 (full or reduced function devices) including smart sensors (e.g., sensors with image processing capabilities), each having some level of network capabilities. For active and/or passive sensors 120 to function as part of the network, they may be used in conjunction with network capable end devices 115]; 

 a second hierarchical network layer with a plurality of network central nodes, each coupled to at least one of the plurality of network function nodes [¶19, sensor network 100 includes full function devices 105 that are knowledgeable about the sensor network topology and are aware of alternate multi-path routes to reach the network controller; ¶21, forming a mesh of network routers 110 that are, in-turn, linked to one or more network controllers 105].  
Ayyagari did not specifically teach wherein the sensor control devices of the sensor nodes, the network function nodes and the network central nodes in each case have a data processing device and a configuration memory which is coupled to the data processing device and configured to store configuration data for different configurations of the respective data processing device.
Tarrant taught wherein the sensor control devices of the sensor nodes, the network function nodes and the network central nodes in each case have a data processing device and a configuration memory which is coupled to the data processing device and configured to store configuration data for different configurations of the respective data processing device [Fig. 1 DSP 28 and program memory 30; ¶26, Digitized signal processor 28 allows intelligent programmable sensor 10 to perform a number of different functions. Digitized signal processor 28 processes the data that digitized signal 26 carries according to instructions from programmable memory 30].

Regarding Claim 2,
Ayyagari taught wherein the sensor elements comprise at least one of digital imaging devices or acoustic sensors configured to capture at least one of a sound pressure level or sound frequencies [¶54, non-intelligent end device in the network (e.g., a vibration sensor, an audio sensor, and RF sensor, etc.) reacts to stimulus in its environment by transmitting a signal to a reduced function device (e.g., a sensor with image processing capabilities, acoustic processing capabilities, etc.) in the network].
Regarding Claim 3,
Ayyagari taught wherein the configuration data are configured to implement video monitoring functions for at least one of capturing and detecting a presence of an object or person, detecting an object class of a captured object, capturing and detecting part of a captured object, counting objects or persons in general or of a specific object class, or tracking a movement of an object or person, via the digital imaging devices [¶55, the reduced or full function device may collect image information, perform initial processing of that image information and determine that additional surveillance is needed].
Regarding Claim 4,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Tarrant’s teaching of wherein the configuration memory is in each case configured, based on an external configuration control signal, to read one of several sets of configuration data and to execute the one of several sets of configuration data on the associated data processing device in order to set a specific operating configuration in the data processing device with the teachings of Ayyagari, because the combination would provide different data under the control of real-time supervisory computer or by human intervention [Tarrant: ¶16].
Regarding Claim 5,
The combination of Ayyagari and Tarrant taught wherein the network function nodes comprise a permanent or temporary memory device which is coupled to the data processing device [Tarrant: ¶26, program memory 30 provides a standard non-volatile memory that allows the sensor device to retain its processing instructions and data output characteristics until reprogramming occurs]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 6,
The combination of Ayyagari and Tarrant taught wherein the network central nodes comprise at least one of the data processing device or the permanent or temporary memory device with at least one of a data processing or data storage capacity which is greater than the at least one of the data processing or data storage capacity of the network function nodes  [Tarrant: ¶26, program memory 30 provides a standard non-volatile memory that allows the sensor device to retain its processing instructions and data output characteristics until reprogramming occurs]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claims 7~10, the claims are similar in scope to claim(s) 1~6 and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/HEE SOO KIM/Primary Examiner, Art Unit 2457